UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6431



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HAYWOOD WILLIAMS, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CR-80-14-N; CR-79-25-N)


Submitted:   June 24, 2004                    Decided:   July 1, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Haywood Williams, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Haywood Williams, Jr., appeals the district court’s order

denying his motion filed under former Fed. R. Crim. P. 35(a).                 We

have     reviewed   the     record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See United States v. Williams, Nos. CR-80-14-N; CR-79-25-N

(E.D. Va. Dec. 17, 2003).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court   and     argument    would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -